10/05/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 20-0548


                                        DA 20-0548
                                                                         FILED
STATE OF MONTANA,                                                         OCT 0 5 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
            Plaintiff and Appellee,                                     State or Montane



      v.                                                            ORDER

WILLIAM JOHN HENRY,

            Defendant and Appellant.


       The parties to this appeal have filed a stipulation and motion to dismiss the appeal
with prejudice. The State of Montana concedes under the particular facts presented in this
record that Henry's Amended Judgment entered on September 17, 2020, incorrectly states
that Henry was guilty of violating § 45-5-203, MCA. The Amended Judgment should say
instead that Henry was guilty of violating § 45-5-503, MCA. The parties stipulate that the
case should be remanded to the District Court with instructions to modify the Amended
Judgment to accurately state that Henry was guilty of violating § 45-5-503, MCA. Based
upon this stipulation, Henry has agreed to dismiss the remainder of his appeal with prejudice.
Good cause appearing,
       IT IS ORDERED that this matter is remanded to the Third Judicial District Court with
instructions to modify the September 17, 2020 Amended Judgment in Powell County
Cause No. DC-05-02      to accurately state that Henry was guilty               of violating
§ 45-5-503, MCA.
       There being no other issue for consideration,
       IT IS FURTHER ORDERED that the appeal is DISMISSED with prejudice.
       The Clerk is directed to provide copies of this Order to all counsel of record, to the
Clerk of Court for Powell County, and to the Honorable Kurt Krueger, presiding
District Judge.
       Dated this k5     day of October, 2021.




                                             2